Citation Nr: 0422907	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a March 1972 rating decision that assigned a 
noncompensable rating for residuals of a shell fragment wound 
of the left arm, left leg, and left buttock with retained 
foreign body, and posterior right thigh should be reversed or 
revised on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that found no CUE in a March 1972 rating 
decision that assigned a noncompensable rating for residuals 
of a shell fragment wound of the left arm, left leg, and left 
buttock with retained foreign body, and posterior right 
thigh.  

In June 2003, the Board issued a decision in this case that 
denied the veteran's appeal.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court issued an Order in April 2004 that vacated the Board's 
June 2003 decision and remanded the case to the Board for 
readjudication.  


FINDINGS OF FACT

1. The January 1972 rating decision that assigned a 
noncompensable rating for residuals of a shell fragment wound 
of the left arm, left leg, and left buttock with retained 
foreign body, and posterior right thigh, was not appealed; an 
allegation of CUE in the decision as to that rating was 
initially filed in July 2001.

2. The January 1972 rating decision did not contain any kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.


CONCLUSION OF LAW

The final January 1972 rating decision that assigned a 
noncompensable rating for residuals of a shell fragment wound 
of the left arm, left leg, and left buttock with retained 
foreign body, and posterior right thigh was not clearly and 
unmistakably erroneous.  38 U.S.C. §§ 355, 4005 (1970); 
38 C.F.R. §§ 3.104(a), 3.105(a), 4.1, 4.40, 4.56, 4.71a, 
Code 5299, and § 19.118(a) (1972).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that the March 1972 rating decision 
that granted service connection for his shrapnel wounds was 
clearly and unmistakably erroneous in failing to assign a 
compensable evaluation for the shell fragment wounds of his 
left arm, left leg, left buttock, and right thigh.  

At the outset, the Board recognizes that in Livesay v. 
Principi, 15 Vet. App. 178-79 (2001) (en banc), it was held 
that the notice and development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to 
allegations of CUE.  

The Joint Motion cited two reasons as to why a remand was 
required: 1) the Board's June 2003 decision failed to explain 
why a moderate rating was not assigned for residuals of a 
shrapnel wound of the left leg and for residuals of retained 
foreign body in the left buttock, and 2) the Board's decision 
failed to provide sufficient reasons and bases for the use of 
Diagnostic Code 5311.  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The law that was in effect in 1972 provided that a notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  Otherwise, that action or determination shall 
become final and will not thereafter be subject to revision 
on the same factual basis.  Previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C. § 4005 (1970); 
38 C.F.R. §§ 3.104(a), 3.105(a), 19.118(a) (1972).  

The regulations further provided that the rating schedule 
(38 C.F.R. Part 4) is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
38 U.S.C. § 355; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

Section 4.56, then in effect, entitled "Factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma," stated, in pertinent part,

(a)  Slight (insignificant) disability of muscles.  
Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint or cardinal symptoms 
of muscle injury or painful residuals.  
Objective findings.  Minimum scar; tight increased 
rating, if any, evidence of fascial defect or of atrophy 
or of impaired tonus.  No significant impairment of 
function and no retained metallic fragments.  

(b)  Moderate disability of muscles.  
Type of injury.  Through and through or deep penetrating 
wounds of relative short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or 
of prolonged infection.  
History and complaint.  Service department record or 
other sufficient evidence hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by 
injured muscles.  
Objective findings.  Entrance and (if present) exit 
scars linear and relatively small and so situated as to 
indicate relatively of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, antagonistic 
muscle relax is to be applied to insure validity of 
tests.)  

Several diagnostic codes pertained to the various areas that 
were affected by the service-connected shrapnel wounds: Code 
5306 (the extensor muscles of the elbow), Code 5311 
(posterior and lateral crural muscles and muscles of the 
calf), Code 5113 (muscles of the posterior thigh), Code 5316 
(pelvic girdle group 1), Code 5317 (pelvic girdle group 2), 
and Code 5318 (pelvic girdle group 3).  Each of those 
diagnostic codes provides for a 0 percent rating for slight 
impairment and a 10 percent rating for moderate impairment of 
the pertinent muscle group.  

The Board would point out that the 1972 rating decision did 
not explicitly set forth the criteria for evaluating the 
veteran's disabilities under any diagnostic code.  Such 
failure, however, does not constitute CUE or any error.  The 
RO is presumed to have considered all pertinent regulations 
in the absence of clear evidence that it did not.  The 
veteran has presented no evidence or even any argument that 
the RO did not consider all pertinent regulation, except for 
the application of § 4.56, which will be addressed below.  

The evidence that was of record at the time of the 1972 
rating decision consisted primarily of the veteran's service 
medical records and the report of a January 1972 VA 
compensation examination.  The record does not indicate-and 
the veteran has not even so claimed-that the RO did not have 
before it in 1972 all of the known facts on which to based 
its decision.  

The service medical records contained records of the 
veteran's treatment following his stepping on a land mine in 
April 1970.  Those records show that he sustained shrapnel 
wounds to the left arm, left forearm, left leg, and left 
buttocks.  The wounds were initially debrided and then closed 
primarily the following day.  He was hospitalized for 
approximately one month.  Although the veteran initially had 
some limitation of range of motion of his left leg, it was 
noted on discharge that the wounds had healed well and that, 
through physical therapy, the veteran had regained normal 
function of the left lower extremity and had returned to 
vigorous exercise and unlimited activity.  A July 1970 
consultation sheet notes that examination of the left calf 
wound revealed an "old scar [with] assoc. loss of muscle 
mass but no other findings.  I am at a loss as far as 
[etiology] of the pain & management."  Another examiner 
noted slight tenderness over the posterior aspect of the left 
calf wound.  The report of the veteran's separation 
examination in August 1971 reflects the presence of several 
scars, including on the posterior left arm, posterior right 
forearm below the elbow, the posterior lower left buttock 
area, and the posterior left calf.  No pertinent abnormal 
clinical findings were reported.  

On VA compensation examination in January 1972, the veteran 
listed his symptoms as "left leg, loss of muscle - pain from 
knee down, throbe's [sic] from running or standing.  working 
for plumber leg caused myself to miss a few days - cramps 
easily."  An orthopedic examiner stated that his examination 
"considerably alters the mumbo-jumbo that we find in the C-
Folder."  After describing the veteran's left forearm wound 
(not pertinent to the Board's current decision), the examiner 
stated that "there is just one other wound that bothers 
veteran and this was of the postero-medial left leg, mid-
third."  He noted that the veteran stated that some 
"hardware remained" in the area.  The examiner described a 
well healed, nontender scar, 3 1/2" by 1 1/2", slightly 
indented in its midportion, but not bound down and 
"certainly there is no gross muscle loss here whatsoever."  
There was normal knee and ankle motion.  The examiner then 
described the veteran's "asymptomatic wounds:" scars on the 
posterolateral left upper arm and the extreme upper posterior 
right [sic] thigh.  The latter wounds were noted to be well 
healed and nontender.  There was no muscle atrophy.  The 
listed diagnoses included 1) a healed, penetrating shell 
fragment wound to the mid-third of the left leg with no major 
damage and 2) old, healed shell fragment wounds to the left 
upper arm and the proximal posterior right [sic] thigh.  An 
x-ray of the left leg reportedly showed a small single 
metallic foreign body in the medial aspect of the upper calf.  

The Board recognizes an apparent discrepancy in the location 
of the veteran's upper thigh/lower buttock wound.  The 
service medical records clearly show that the wound was on 
the left side.  The report of the January 1972 VA 
compensation examination, however, clearly places the 
residual scars on the right side.  Nevertheless, wherever the 
healed wound is located, no change in the rating for the 
disability would have resulted on that basis alone.  Any 
failure by the RO to resolve the conflict in the evidence is 
irrelevant and at most was a failure in the duty to assist 
which does not constitute CUE.  Baldwin v. West, 13 Vet. 
App. at 5.  

The Board also notes that examiners in 1971 and 1972 appeared 
to characterize the veteran's wounds slightly differently.  
Although the VA examiner indicated that the left calf wound 
"bothered" the veteran, he did not specifically describe 
the symptoms and the impairment they might have produced.  He 
did state that there was no gross muscle loss in the area of 
the wound and that the scar was well healed and nontender.  
Nevertheless, the veteran did list some complaints concerning 
his left leg on the form.  On the other hand, the service 
department examiner just a few months earlier did not list 
any complaints and indicated that the examination was normal.  

Turning first to consideration of whether any of the 
veteran's shrapnel wounds should have been considered 
moderate under the provisions of § 4.56, the Board would 
point out that § 4.56 requires that an injury be considered 
to be of moderate degree only if the injury was due to a 
through and through wound.  Although the veteran testified at 
a personal hearing in September 2002 that his shrapnel 
injuries were through and through wounds, none of the medical 
records, either in service or in 1972, described injuries due 
to through and through wounds.  See Myler v. Derwinski, 
1 Vet. App. 571 (1991); Beyrle v. Brown, 9 Vet. App. 377 
(1996).  No examiner has described both entrance and exit 
wounds for any of the injuries.  Therefore, the regulations 
do not mandate that any of the veteran's shrapnel wounds be 
characterized as "moderate" solely on that basis.  

While the medical records developed at the time of the injury 
indicate that the veteran's wounds were "debrided," they do 
not actually state that any of the wounds involved injury to 
any of the underlying muscles or that any muscle tissue was 
debrided.  Although one service department record dated 
several months later indicated that there was loss of muscle 
mass in the left calf wound, the VA examiner stated that 
there "certainly" was no gross muscle loss.  Although the 
veteran was hospitalized for a month during service, 
apparently primarily for physical therapy, he was thereafter 
returned to full duty, having regained normal function of his 
left leg.  The records do not indicate that there was ever a 
problem with any infection in any of the wounds.  They all 
healed well and he returned to vigorous exercise and full 
activity more than a year before his separation from service.  
Finally, although a small metallic fragment was apparently 
retained in the left calf wound, all of the medical records 
clearly indicate that there was no significant residual 
impairment of function of the left calf, or of the left arm 
or lower buttock/upper thigh.  Clearly, the RO weighed all of 
the evidence, considered the various factors set forth in the 
regulations, including § 4.56, and determined that none of 
the initial wounds was of more than slight degree and that 
none of the shrapnel wounds resulted in more than slight 
impairment.  The Board finds that it was not error for the RO 
not to characterize the veteran's wounds as moderate, based 
on consideration of § 4.56 and all of the evidence of record.  
The RO's actions merely constituted a valid exercise in 
rating judgment.  Because no wound was more than slight or 
produced more than slight impairment, a compensable 
evaluation was not warranted under the diagnostic code that 
was applicable to any of the injuries.  The RO's failure to 
assign a noncompensable rating for each of the shrapnel 
wounds, rather than assigning a single rating as it did, 
combining all of the wounds together under one diagnostic 
code, was not CUE, as it would not have changed the outcome 
at all.  

The Board finds that the RO did not err in applying any of 
the pertinent regulations or relevant diagnostic codes to the 
evidence that was of record in 1972.  The RO is presumed to 
have considered all applicable regulations.  Application of 
none of the pertinent regulations mandated assignment of a 
compensable evaluation for any of the service-connected 
shrapnel wounds.  It cannot now be said that reasonable minds 
could not have differed as to the result reached by the RO.  
Thus, the RO did not err in applying the relevant law to the 
evidence that was then of record.  

Further, the Board finds that the veteran's contentions, 
including his sworn hearing testimony, amount to no more than 
disagreement with how the RO weighed the evidence.  Such 
disagreement does not constitute CUE.  Crippen v. Brown, 
9 Vet. App. at 418.  

Therefore, the Board concludes that the January 1972 rating 
decision was not clearly and unmistakably erroneous in 
assigning a noncompensable evaluation for residuals of a 
shell fragment wound of the left arm, left leg, and left 
buttock with retained foreign body, and posterior right 
thigh.  The appeal must be denied.  


ORDER

The January 1972 rating decision that assigned a 
noncompensable evaluation for residuals of a shell fragment 
wound of the left arm, left leg, and left buttock with 
retained foreign body, and posterior right thigh was not 
clearly and unmistakably erroneous.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



